DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the Request for Continued Examination (RCE) dated 20 October 2022, in which: 
Claims 1-20 are currently pending.
Claims 1, 6, 8, 9, 13, 14, 18 and 19 are amended. 
Claim 15-17 is canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0337736, hereinafter “Cheng”) in view of Pollard et al. (US 2020/0134895, hereinafter “Pollard”) and Beith et al. (US 2022/0012920, hereinafter “Beith”).
With respect to claim 1 (Currently Amended), Cheng teaches an augmented reality system comprising:
a position detection system (Cheng: Fig. 2; Para. [0025], a plurality of sensors 11 disposed on the goggles 32 of the head-mounted display device 30);
a display system including a display (Cheng: Fig. 1, head-mounted display 30);
an eyewear device comprising the position detection system, the display system, (Cheng: Para. [0024], the head-mounted display device 30 is a display device for displaying 3D images, and is disposed with goggles 32) a processor, and a memory (Cheng: Para. [0026], control module 20); and
programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to:
set one or more predefined distance targets (Cheng: Para. [0026], warning distance);
monitor a distance between the eyewear device and one or more people using the position detection system (Cheng: Para. [0035]; Fig. 4, the detecting module 10 provided by the present disclosure can detect external objects, such as an invader 73 who is approaching the user); and
generate an alert if one or more of the people is within the one or more predefined distance targets (Cheng: Para. [0037], when the control module 20 has received the distance and direction information about the external objects, determining whether a distance of an external object is smaller than the warning distance (S3); and when the distance of an external object has been determined smaller than the warning distance, the control module 20 producing the threat warning signal).
Cheng fails to expressly disclose:
present a perimeter around a user of the eyewear device with the display, the perimeter corresponding to one of the one or more predefined distance targets.
However, Pollard discloses:
present a perimeter around a user of the eyewear device with the display, the perimeter corresponding to one of the one or more predefined distance targets (Pollard: Para. [0033]; Fig. 7A-8B, present virtual boundary 606 around user 300).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system, as taught by Cheng, to incorporate a user-defined virtual boundary, as taught by Pollard, in order to enhance user awareness of the real-world environment (Pollard: Para. [0033]).
The combination of Cheng as modified by Pollard fails to expressly disclose:
a social distancing rule;
setting a status for one or more persons as a permitted person; 
identifying the permitted person; and
wherein the alert is not generated responsive to one or more of the permitted persons being within the one or more predefined distance targets thereby implementing the social distancing rule.
However, Beith discloses:
a social distancing rule (Beith: Para. [0111]);
setting a status for one or more persons as a permitted person (Beith: Paras. [0046] and [0082]);
identifying the permitted person (Beith: Paras. [0046] and [0082]; and 
wherein the alert is not generated responsive to one or more of the permitted persons being within the one or more predefined distance targets thereby implementing the social distancing rule (Beith: Paras. [0049], [0089] and [0111]).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system, as taught by Cheng and Pollard, to incorporate verifying an authorized user prior to allowing the user to view and interact with virtual content in a virtual private space, as taught by Beith, in order to prevent an unauthorized person from using an XR system of an authorized person and viewing and interacting with the private content (Beith: Para. [0091]).

With respect to claim 2 (Currently Amended), the combination of Cheng as modified by Pollard and Beith teaches the system of claim 1, 
wherein execution of the programming by the processor further configures the eyewear device to:
presenting visual distance graphics on the display by the display system (Cheng: Para. [0038]).

With respect to claim 3 (Original), the combination of Cheng as modified by Pollard and Beith teaches the system of claim 2, wherein the visual distance graphics comprise project lines representing the predefined distance targets (Cheng: Para. [0037]).

With respect to claim 4 (Original), the combination of Cheng as modified by Pollard and Beith teaches the system of claim 2, wherein the visual distance graphics comprise a visual alert graphic indicating when the alert is generated (Cheng: Paras. [0031] and [0037]).

With respect to claim 6 (Currently Amended), the combination of Cheng as modified by Pollard and Beith teaches the system of claim 1, wherein the eyewear device further comprises a distance sensor and wherein the function to monitor the distance includes a function to monitor the distance using the distance sensor (Cheng: Para. [0025]).

With respect to claim 7 (Original), the combination of Cheng as modified by Pollard and Beith teaches the system of claim 1, wherein the position detection system comprises:
a camera coupled to the eyewear device, the camera configured to capture sequences of frames of video data, wherein each frame of video data comprises depth information for a plurality of pixels, and the position detection system uses the depth information to monitor the distance between the eyewear device and the one or more people using the position detection system (Cheng: Para. [0012]).

Method claims (8, 9, 10, 11, 13 & 14) are drawn to the method of using the corresponding apparatus claimed in claims (1, 2, 3, 4, 6 & 2).  Therefore, method claims (8, 9, 10, 11, 13 & 14) correspond to apparatus claims (1, 2, 3, 4, 6 & 2) and are rejected for the same reasons of anticipation used above.

Apparatus claims (19 & 20) are drawn to a substantially analogous apparatus as claimed in claims (1 & 2).  Therefore, apparatus claims (19 & 20) correspond to apparatus claims (1 & 2), and are rejected for the same reasons of anticipation as used above.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Pollard and Beith, as applied to claims 1-4, 6-11, 13, 14, 19 and 20 above, and further in view of Poulos et al. (US 2014/0160157, hereinafter “Poulos”).
With respect to claim 5 (Original), the combination of Cheng as modified by Pollard and Beith teaches the system of claim 1.
Cheng fails to expressly disclose wherein the function to monitor the distance includes a function to monitor the distance using face tracking.
However, Poulos discloses wherein the function to monitor the distance includes a function to monitor the distance using face tracking (Poulos: Para. [0076] – [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system, as taught by Cheng, to incorporate object recognition techniques, as taught by Poulos, in order to track and recognize a particular object (Poulos: Para. [0076] – [0078]).

Method claim (12) is drawn to the method of using the corresponding apparatus claimed in claim (5).  Therefore, method claim (12) corresponds to apparatus claim (5) and is rejected for the same reason of obviousness as used above.

With respect to claim 18 (Currently Amended), the combination of Cheng as modified by Pollard, Beith and Poulos teaches the method of claim 8, wherein the alert is an audible alert configured to alert the permitted person that one or more persons other than the permitted person is within the one or more predefined distance targets (Cheng: Para. [0030]).


Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625